Citation Nr: 1625897	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  09-12 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a dental disorder.

2.  Entitlement to service connection for diverticulitis and gastroesophageal reflux disease (GERD), claimed as a gastroesophageal or gastrointestinal disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a bilateral eye disorder.

5.  Entitlement to service connection for acne.

6.  Entitlement to service connection for a skin disorder, claimed as rashes, epidermal damage, pruritis, and granulomas.

7.  Entitlement to service connection for a skin disorder of the armpits.

8.  Entitlement to service connection for pleurisy and pneumonia (a lung disability), claimed as right lung pleurisy and left lung broncho cyst.

9.  Entitlement to service connection for degenerative joint disease and degenerative arthritis of the cervical spine (a cervical spine disability).

10.  Entitlement to service connection for degenerative joint disease, degenerative disc disease, and degenerative arthritis of the thoracolumbar spine (a thoracolumbar spine disability).

11.  Entitlement to service connection for kidney cysts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1964 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In March 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the March 2013 Board Remand is included in the Remand section below.

Also, in this regard, pursuant to the March 2013 Board Remand, in an April 2015 rating decision, the RO fully granted service connection for alopecia areata (claimed as loss of hair on feet, knuckles, and ankles); therefore, that issue is not in appellate status, and is not before the Board because there remain no questions of law or fact as to the fully granted issue.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeals.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)  (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

In the March 2013 Remand, the Board instructed the RO to update the Veteran's treatment records from the VA Health Care System, dated from August 2012 to the present, and associate them with the file.  While some records were associated with the file in 2015, these records included a July 2009 dental VA examination and some VA treatment records from 2015.  A review of the Veteran's electronic file, to include on VBMS and Virtual VA, does not reveal that the VA treatment records from August 2012, forward, have been associated with the record.  In fact, even the May 2015 Supplemental Statement of the Case does not list such records as having been reviewed as evidence.  The case must be remanded on this basis alone.

In addition, upon review of the record, including VA examinations obtained pursuant to the March 2013 Board Remand, additional Remand instructions from the March 2013 Board Remand remain incomplete, and some VA examinations with associated medical opinions remain inadequate for VA compensation purposes.  In this regard, a Board remand confers upon an appellant the right to compliance with that order.  See Stegall, 11 Vet. App. at 268; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand). 

Dental Conditions

As noted in the March 2013 Board Remand, a claim of service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  To date, the issue of entitlement to service connection for a dental disorder for treatment purposes has not yet been addressed by the RO or any VA dental clinic.  Until that initial adjudication is made, the Veteran does not have an opportunity to perfect an appeal to the Board.  As such, the claim for entitlement to service connection for a dental disorder for treatment purposes must be remanded so that it can be addressed in the first instance by a VA dental clinic.

Gastroesophageal or Gastrointestinal Disorder

Although the Veteran was afforded a VA examination in January 2010 and March 2015 (pursuant to the March 2013 Board Remand), the Board finds the examinations remain inadequate.  As noted in the March 2013 Board Remand, a review of the record reflects the Veteran was diagnosed with diverticulitis in January 2008, during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The March 2015 VA examiner did not mention the diagnosis of diverticulitis and offered no etiological opinion.  Accordingly, an opinion as to the etiology of the previously diagnosed diverticulitis is necessary.


Eye Disorder

Pursuant to the March 2013 Board Remand, the Veteran was afforded a VA eye examination in March 2015.  It appears that the VA examiner adequately addressed the diagnosed right eye choroidal nevus and left eye chorioretinal scar (as to both a preexisting condition and a condition that did not preexist service).  However, as to the diagnosed cataracts of both eyes, although the March 2015 VA examiner opined that it is not at least as likely as not that the Veteran's cataracts were caused or aggravated by the Veteran's service, the VA examiner did not first opine as to whether the bilateral cataracts clearly and unmistakably preexisted service and were clearly and unmistakably not aggravated by service.

Skin Disorder

As noted in the March 2013 Board Remand, service treatment records include three separate reports of skin problems, all dated in April 1964, including rashes on both arms and hands.  The Veteran has also submitted an employment time card dated in August 1969, which stated that the Veteran took sick leave and was unable to work due a recurrence of a rash.  There are also numerous private medical records dated from September 1981 to the present which document consistent complaints, diagnoses, and treatment of various skin disorders.  Indeed, the Veteran was diagnosed with eczema in the January 2010 VA examination and a January 2013 private treatment record indicates a diagnosis of seborrheic keratosis.

The Veteran was afforded a VA skin examination in March 2015 pursuant to the March 2013 Board Remand.  Although the March 2015 VA examiner indicated that the Veteran did not have visible skin conditions, the VA examiner did not mention the diagnosed eczema or seborrheic keratosis, and did not opine as to the etiology of these currently diagnosed skin disabilities.  See McClain, 21 Vet. App. at 319.  Accordingly, an opinion as to the etiology of the previously diagnosed skin conditions is necessary.


Lung Disorders

As noted in the March 2013 Board Remand, private medical reports, dated in January 2011, reveal that the Veteran was treated for respiratory symptoms and received diagnoses of pleurisy and pneumonia.  Pursuant to the March 2013 Board Remand, the Veteran underwent a VA respiratory examination in March 2015.  However, the VA examiner did not mention the diagnosed pleurisy or pneumonia, and did not opine as to the etiology of these currently diagnosed lung disabilities.  See McClain at 319.  Accordingly, an opinion as to the etiology of the previously diagnosed lung conditions is necessary.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request the Veteran's updated treatment records from the VA Health Care System, dated from August 2012 to the present, and associate them with the electronic file.

If any requested records are not available, that fact must clearly be documented in the electronic file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2. Forward the Veteran's claim for service connection for a dental disorder for treatment purposes to the appropriate VA dental clinic for consideration and appropriate action. 

If the decision concerning entitlement to dental treatment is adverse to the Veteran and the Veteran files a timely Notice of Disagreement, undertake all actions required by 38 C.F.R. § 19.26, including issuance of a Statement of the Case, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely Substantive Appeal.  The issue should only be returned to the Board if a timely Substantive Appeal is filed. 

3. After any records requested above have been obtained and associated with the record, provide the February 2015 VA dental examiner and the March 2015 VA examiner the relevant documents, as well as access to the records in VBMS and Virtual VA, and request an addendum medical opinion regarding the claimed dental conditions, kidney cysts, cervical spine disorder, thoracolumbar spine disorder, and headaches.  If the February 2015 and/or March 2015 VA examiners are unable to provide the requested opinions, request the opinions from another qualified physician. 

The electronic file, including a copy of this remand, must be sent to the VA examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  After review of the record, the VA examiners should indicate whether or not there is a change in the February and March 2015 opinions regarding the claimed dental conditions, kidney cysts, cervical spine disorder, thoracolumbar spine disorder, and headaches considering any additional evidence associated with the file since the February and March 2015 medical opinions.

4. After any records requested above have been obtained and associated with the record, provide the March 2015 VA examiner the relevant documents, as well as access to the records in VBMS and Virtual VA, and request an addendum opinion regarding the claimed gastroesophageal and gastrointestinal condition.  If the March 2015 VA examiner is unable to provide the requested opinion, request the opinion from another qualified physician. 

The electronic file, including a copy of this remand, must be sent to the VA examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  After review of the record, the VA examiner should provide an opinion as to the following:

Is at least as likely as not (50 percent or greater probability) that any gastrointestinal or gastroesophageal disorder found, including the diverticulitis noted in January 2008, is related to the Veteran's period of service, to include cadmium exposure, or to any service-connected disability?  In rendering this opinion, the VA examiner should assume, as fact, that the Veteran has a current diagnosis of diverticulitis.

5. After any records requested above have been obtained and associated with the record, provide the March 2015 VA examiner the relevant documents, as well as access to the records in VBMS and Virtual VA, and request an addendum opinion regarding the claimed eye condition.  If the March 2015 VA examiner is unable to provide the requested opinion, request the opinion from another qualified physician. 

The electronic file, including a copy of this remand, must be sent to the VA examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  After review of the record, the VA examiner should provide an opinion as to the following:

Whether there is clear and unmistakable (obvious and manifest) evidence that the Veteran's bilateral cataracts existed prior to the period of active duty service in February 1964.

If it is the VA examiner's opinion that the Veteran's bilateral cataracts did pre-exist service, were the bilateral cataracts clearly and unmistakably not aggravated (permanent worsening beyond normal progress) by the Veteran's active duty, to include cadmium exposure?

If it is the VA examiner's opinion, either that there is not clear and unmistakable that the bilateral cataracts preexisted service or that there is no clear and unmistakable evidence that the bilateral cataracts were not aggravated by service, the Veteran is presumed sound at service entrance, and the question becomes one of whether the bilateral cataracts are directly related to service.  In this case, the VA examiner is requested to the following opinion:

Is it as likely as not (a 50 percent or greater probability) that the Veteran's bilateral cataracts began during service or is etiologically related to any incident of active service, to include cadmium exposure?

6. After any records requested above have been obtained and associated with the record, provide the March 2015 VA examiner the relevant documents, as well as access to the records in VBMS and Virtual VA, and request an addendum opinion regarding the claimed skin disorders.  If the March 2015 VA examiner is unable to provide the requested opinion, request the opinion from another qualified physician. 

The electronic file, including a copy of this remand, must be sent to the VA examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  After review of the record, the VA examiner should provide an opinion as to the following:

Is it at least as likely as not (50 percent or greater probability) that any skin disorder, to include, but not limited to, eczema and seborrheic keratosis, is related to the Veteran's service, to include as a continuation of the in-service skin complaints and/or cadmium exposure?  In rendering this opinion, the VA examiner should assume, as fact, that the Veteran has current diagnoses of eczema and seborrheic keratosis.

7. After any records requested above have been obtained and associated with the record, provide the March 2015 VA examiner the relevant documents, as well as access to the records in VBMS and Virtual VA, and request an addendum opinion regarding the claimed lung disorders.  If the March 2015 VA examiner is unable to provide the requested opinion, request the opinion from another qualified physician. 

The electronic file, including a copy of this remand, must be sent to the VA examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  After review of the record, the VA examiner should provide an opinion as to the following:

Is it at least as likely as not (50 percent or greater probability) that any lung disorder, to include, but not limited to, pleurisy and pneumonia, is related to the Veteran's service, including exposure to bacillus globigii, zinc cadmium sulfide, and betapropiolactone?  In rendering this opinion, the VA examiner should assume, as fact, that the Veteran has current diagnoses of pleurisy and pneumonia.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

8. Review the electronic record and ensure that all of the foregoing development actions have been conducted and completed in full.  In this regard, ensure that the detailed questions asked by the Board have been addressed by the VA examiners.  If any development is incomplete, appropriate corrective action is to be implemented.  If the requested addendum medical opinions do not include adequate responses to the specific opinions requested, the reports must be returned for corrective action.  See Stegall at 268; 38 C.F.R. § 4.2 (2015).

9. After completion of the above and any additional development deemed necessary, readjudicate the issues on appeal in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


